People v Lessey (2016 NY Slip Op 02286)





People v Lessey


2016 NY Slip Op 02286


Decided on March 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 29, 2016

Friedman, J.P., Acosta, Andrias, Richter, JJ.


16494 1533/12

[*1] The People of the State of New York, Respondent,
vAndrew Lessey, Defendant-Appellant.


Center for Appellate Litigation, New York (Robert S. Dean of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Lee M. Pollack of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel P. Conviser, J.), rendered June 25, 2013, as amended November 18, 2013, convicting defendant, after a jury trial, of assault in the third degree, and sentencing him to a term of nine months, unanimously affirmed.
We need not decide whether defendant preserved his challenge to the court's ruling striking the testimony of a character witness, or whether the character witness's testimony was relevant and admissible, because the evidence of defendant's guilt was overwhelming. If there was any error in the decision to preclude this testimony, it was harmless.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 29, 2016
CLERK